Citation Nr: 1512597	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-24 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for a right knee condition.  

In his June 2010 substantive appeal (VA Form 9), the Veteran indicated that he wished to testify at a local VA office before a Veterans Law Judge.  As such, in a September 2012 letter that was sent to his current address of record and not returned as undelivered, he was informed that his requested Board hearing had been scheduled for November 2012.  However, as noted in a Report of General Information, VA made several attempts to make contact with the Veteran to determine whether he wished to appear locally before a Veterans Law Judge at a Travel Board hearing.  The Veteran's representative, The American Legion, and VA made calls to the current telephone number on record before and after the scheduled hearing date, with no success.  Therefore, his hearing request is considered withdrawn. 38 C.F.R. §  20.702(d); 20.704(d) (2014).  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents contained with Virtual VA reveals that medical records dated August 12, 2010 to July 30, 2012 (identified as medical records from January 1, 2010 to September 17, 2012) were considered by the agency of original jurisdiction (AOJ) in the supplemental statement of the case.  Additional evidence contained within Virtual VA includes procedural documents that are duplicative of those contained within the paper claims file.  Additionally, the Veteran's Informal Hearing Presentation is contained with the electronic VBMS claims file.  No other records are associated with the VBMS electronic file. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claim on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Board finds that a remand is necessary in order to obtain VA treatment records considered by the AOJ in the September 2012 supplemental statement of the case.  In this regard, the AOJ specifically referenced VA treatment records from the Coatesville VA Medical Center dated January 1, 2010 to September 2012; however, only a portion of such VA treatment records are associated with the paperless claims file.  Specifically, treatment records dated January 1, 2010 to August 12, 2010 and July 31, 2012 to September 17, 2012, are not contained within the record.  Therefore, a remand is necessary in order to associate the remainder of the treatment records with the claims file.  Additionally, updated treatment records dated through the present should also be obtained. 

A review of the record reveals that the Veteran has received two VA examinations during the course of the appeal, with the most recent in May 2010.  Therefore, after obtaining all outstanding records, the AOJ should review the record and conduct any additional development, to include affording him any contemporaneous VA examinations, deemed necessary for the adjudication of his claim. 

-Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain VA treatment records (which should include records from the Coatesville VA Medical Center) dated January 2010 through August 2010 and July 2012 to September 2012 through the present and associate such with the record.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, the AOJ should review the record and conduct any additional development, to include affording him any contemporaneous VA examinations, deemed necessary for the adjudication of his claim. 

3.  After completing the above, and any other development as may be indicated, the AOJ is to readjudicate the claim on appeal based on the entirety of the evidence of record.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






